Citation Nr: 0916235	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  03-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2004 and March 2007 for 
further development.  

The Veteran presented testimony at a Board hearing in July 
2004.  A transcript of the hearing is associated with the 
Veteran's claims folder. 


FINDING OF FACT

The Veteran's hepatitis C is the result of VA 
hospital/medical care in June 1992 and due to an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for hepatitis C have been met. 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
due to a blood transfusion (provided by the VA) that resulted 
in a diagnosis of hepatitis C.  Formerly, 38 U.S.C.A. § 1151 
provided that "[w]here any Veteran suffers an injury or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation . . . awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such Veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such Veteran, disability or death compensation . 
. . shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  38 
U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed.Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. § 
1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.  38 C.F.R. § 3.358 was amended in 1995 to 
conform to the Supreme Court decision.  The amendment was 
effective November 25, 1991, the date the Court issued the 
Gardner decision.  60 Fed.Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub.L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the Veteran.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The Board received the current claim in April 2001.  As noted 
above, the amended version of 38 U.S.C.A. § 1151 has added 
the requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.  Effective 
September 2, 2004, the regulations pertaining to claims for 
compensation pursuant to 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997, were amended.  See 69 Fed.Reg. 46,426 (Aug. 
3, 2004) [adding 38 C.F.R. § 3.361].  Those regulations 
largely implemented the provisions of 38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the Veteran underwent a blood transfusion 
during a surgical procedure in June 1992.  He was 
subsequently diagnosed with hepatitis C.  The Veteran has 
argued that testing blood for hepatitis C began in 1990; but 
that it was unreliable.  The Veteran also provided articles 
from the internet site www.nationalhepatitiscinstitute.org 
that reflect that the Red Cross was aware of a test that 
existed that could detect hepatitis C; but that they failed 
to use it.  According to the articles, those infected with 
hepatitis C (as early as 1986) have obtained settlements in 
class action lawsuits.  

The Board remanded the claim in December 2004 in order to 
obtain a VA medical opinion on the issues of whether the 
Veteran has an additional disability (hepatitis C) as a 
result of the June 1992 surgery (to include the blood 
transfusion) and whether the Veteran's hepatitis C is the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA; or from an event not reasonably foreseeable.  

A January 2005 VA examiner's statement reflects that the 
Veteran failed to report for his VA examination.  However, 
the examiner reviewed the claims file and noted elevated SGOT 
on January 13, 1992 and March 25, 1992.  He opined that it 
was more likely than not that the Veteran had hepatitis C 
prior to the June 1992 surgical procedure and blood 
transfusion.  

The Veteran submitted a January 2005 statement from private 
physician, Dr. J.N.D.  It was his opinion that "based on 
medical reasoning and on a more probable than not basis that 
the hepatitis C came from the transfusion that [the Veteran] 
had in 1992 at the time of the coronary bypass grafting 
surgery."   

The Board remanded the claim again in March 2007 because the 
January 2005 VA examiner failed to clearly address the 
question of whether the Veteran currently suffered from 
hepatitis C.  The Board also noted that a hepatitis serologic 
profile was obtained in April 2002; but that the results were 
not in the claims file.  The Board remanded the claim for 
another VA examination and so that the RO could locate the 
results of the April 2002 study.

Since the Remand, the Board does not see that any additional 
efforts were made to obtain the results of the April 2002 
study.

The Veteran did undergo a VA examination in October 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  After examining the Veteran and the claims 
file, the examiner diagnosed the Veteran with hepatitis C.  
He opined that it was "likely as not 50% or higher due to 
the transfusion of blood.  However transfusion screening was 
apparently done according to the [standards] of the time and 
outcome appears to be less than 50% likely due to negligence, 
carelessness, lack of skill, error in judgment, or any 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical or surgical treatment.  The event was 
not reasonably foreseeable." [Emphasis added].

The Board notes that in order to warrant compensation under 
the provisions of 38 U.S.C.A. § 1151, the Veteran must have 
incurred additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or an event 
not reasonably foreseeable.  While the October 2008 examiner 
absolved the VA of any carelessness, negligence, etc.; he 
specifically stated that the event was not reasonably 
foreseeable.  Since the statute appears to include 
entitlement to compensation for disability due to an event 
not reasonably foreseeable; the October 2008 VA medical 
opinion supports the Veteran's claim for compensation.  

In the absence of a conflicting opinion regarding the 
foreseeability of contracting hepatitis C as a result of a 
June 1992 blood transfusion, the preponderance of the 
evidence weighs in favor of the Veteran.  As such, 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for hepatitis C is warranted.  

      
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision.  The Board notes 
that required notice regarding effective dates and disability 
evaluations was furnished to the Veteran by letter in March 
2006, followed by readjudication of the claim.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hepatitis C is warranted.  
The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


